Title: To John Adams from Henry Knox, 15 November 1792
From: Knox, Henry
To: Adams, John



Sir:
War Department, November, 15th 1792.

I have the honor to submit to the honorable the Senate, by order of the President of the United States, an extract of a letter from James Seagrove Esq, temporary agent to the Creek Nation, dated the 28th ultimo, containing further information relative to Indian affairs in the Southern department.
I have the honor to be, sir, with perfect respect, your most obedient servant,

H. Knox, Secretary of War.